Case 1:18-cv-00674-WES-LDA Document 10 Filed 02/15/19 Page 1 of 6 PageID #: 38




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND



GILBERT LANTINI,                                           C.A. No. 1:18-cv-00674-WES-LDA

               Plaintiff,

v.

OCWEN LOAN SERVICING, LLC,

               Defendant.


     DEFENDANT OCWEN LOAN SERVICING, LLC’S ANSWER AND AFFIRMATIVE
                  DEFENSES TO PLAINTIFF’S COMPLAINT

        Defendant Ocwen Loan Servicing, LLC (“Defendant”) responds to each and every

allegation of Plaintiff Gilbert Lantini’s complaint (the “Complaint”) as follows:

                            PARTIES, JURISDICTION, AND VENUE

        1.     Defendant lacks sufficient knowledge or information to admit or deny the
allegations contained in Paragraph 1 of the Complaint and denies them on that basis.
        2.     Defendant lacks sufficient knowledge or information to admit or deny the
allegations contained in Paragraph 2 of the Complaint and denies them on that basis.
       3.     Defendant admits that Plaintiff granted a mortgage on the property located at
2075 Plainfield Pike, Johnston, Rhode Island 02919. Defendant lacks sufficient knowledge or
information to admit or deny the remaining allegations contained in Paragraph 3 of the
Complaint and denies those allegations on that basis.
       4.      Defendant admits it is a limited liability company with its principal place of
business located in West Palm Bach, Florida. Defendant denies the remaining allegations in
Paragraph 4 of the Complaint.
       5.     US Bank, as Trustee for the Registered Holders of Aegis Asset Backed Securities
Trust Mortgage Pass-Through Certificates Series 2005-5, is the current holder of Plaintiff’s
mortgage and owner of the note.
       6.     Defendant is without sufficient information to answer Plaintiff’s allegation
because servicer is not defined or described and therefore denies on that basis.
       7.      Paragraph 7 of the Complaint states legal conclusions to which no response is
required. To the extent that a response is required, denied.




                                                                                    303248244v1 3308
Case 1:18-cv-00674-WES-LDA Document 10 Filed 02/15/19 Page 2 of 6 PageID #: 39



       8.      Paragraph 8 of the Complaint states legal conclusions to which no response is
required. To the extent that a response is required, Defendant accepts the Plaintiff’s allegations
regarding the Court’s personal jurisdiction and venue.
        8.     The Petition for Relief Plaintiff filed in the United States Bankruptcy Court
speaks for itself. To the extent Paragraph 8 contains Plaintiff’s characterization of that petition,
those allegations are denied. 1
        9.      The Bankruptcy Court’s October 28, 2014 discharge speaks for itself. To the
extent Paragraph 8 contains Plaintiff’s characterization of the discharge or any statements
therein, those allegations are denied.
        10.    Defendant lacks sufficient knowledge or information to admit or deny the
allegations contained in Paragraph 10 of the Complaint.
        11.    Defendant lacks sufficient knowledge or information to admit or deny the
allegations contained in Paragraph 11 of the Complaint and denies them on that basis.
       12.     The docket for Plaintiff’s bankruptcy petition speaks for itself. Further answering,
Defendant denies that docket from Plaintiff’s bankruptcy proceeding reflects that Plaintiff filed a
“Notice of Intention” on August 15, 2014.
       13.     Denied.
       14.     Denied.
        15.     Defendant admits servicing the subject mortgage loan for US Bank but denies all
other allegations.
                                       COUNT I
                     TELEPHONE CONSUMER PROTECTION ACT
                  47 U.S.C. § 227 AGAINST OCWEN LOAN SERVICING

      16.      Defendant incorporates by reference its responses to Paragraphs 1 through 15 of
the Complaint.
       17.     Denied.
       18.     Denied.
       19.     Denied.
       20.     Denied.
       21.     Denied.
       22.     Denied.
       23.     Denied.
       24.     Denied.
       25.     Denied.


1
  Plaintiff’s Complaint included two paragraphs labeled as 8. To avoid any confusion, Defendant
responded to the paragraphs as numbered in the Complaint.

                                                 2
                                                                                      303248244v1 3308
Case 1:18-cv-00674-WES-LDA Document 10 Filed 02/15/19 Page 3 of 6 PageID #: 40



       26.    Denied.
       27.    Denied.
       28.    Denied.
       29.    Denied.
       30.    Denied.
       31.    Denied.
       32.    Denied.
       33.    Denied.
       34.    Denied.
       35.    Denied.
        36.     Ocwen Loan Servicing, LLC’s customer care number is 1-800-746-2936. The
allegation is otherwise denied.
       37.    Denied.
       38.    Denied.
       39.    Denied.
       40.    Denied.
       41.    Denied.
       42.    Denied.
       43.    Denied.
       44.    Denied.
       45.    Denied.
       46.    Denied.
       47.    Denied.
      48.     Defendant admits the TCPA allows for treble damages but denies it violated the
TCPA, denies all liability, and denies Plaintiff is entitled to any damages whatsoever.
       49.    Denied.
       50.    Denied.
       51.    Denied.
       52.    Denied.
        53.    Defendant lacks sufficient knowledge or information to admit or deny the
allegations contained in Paragraph 53 of the Complaint and denies them on that basis.




                                             3
                                                                               303248244v1 3308
Case 1:18-cv-00674-WES-LDA Document 10 Filed 02/15/19 Page 4 of 6 PageID #: 41



                                COUNT II
          CONTEMPT AND VIOLATION OF THE BANKRUPTCY DISCHARGE
              INJUNCTION AGAINST OCWEN LOAN SERVICING LLC

      54.      Defendant incorporates by reference its responses to Paragraphs 1 through 53 of
the Complaint.
       55.     Paragraph 55 of the Complaint includes allegations that are prefatory in nature
and describe the contents of the Complaint to which no response is required. To the extent a
response is required, denied.
       56.     Paragraph 56 of the Complaint includes allegations that are prefatory in nature
and describe the contents of the Complaint to which no response is required. To the extent a
response is required, denied.
                                         JURISDICTION

       57.    Paragraph 57 of the Complaint states legal conclusions that do not require a
response. To the extent a response is required, denied.
       58.    Paragraph 58 of the Complaint states legal conclusions that do not require a
response. To the extent a response is required, denied.
       59.     Paragraph 59 of the Complaint states legal conclusions that do not require a
response. To the extent a response is required, Defendant accepts venue in this district.
        60.    Denied.
        61.    Defendants lack sufficient knowledge or information to admit or deny the
allegations contained in Paragraph 53 of the Complaint and denies them on that basis.
        57.    Defendant denies any wrongdoing in connection with any call placed to the
Plaintiff. 2
        58.    Defendant denies any wrongdoing in connection with any call placed to the
Plaintiff.
        59.    Defendant denies any wrongdoing in connection any call placed to the Plaintiff.
        60.    Denied.
        61.    Denied.
        62.    Denied.
        63.    Denied.
        64.    Denied.
        64.    Denied. 3


2
  The paragraph numbers in Plaintiff’s Complaint went from 61 to 57. To avoid any confusion, Defendant
responded to the paragraphs as numbered in the Complaint.
3
  Plaintiff’s Complaint included two paragraphs labeled as 64. To avoid any confusion, Defendant
responded to the paragraphs as numbered in the Complaint.

                                                  4
                                                                                        303248244v1 3308
Case 1:18-cv-00674-WES-LDA Document 10 Filed 02/15/19 Page 5 of 6 PageID #: 42



       65.     Denied.
       66.     Denied.
       66.     Denied. 4
       67.     Denied.
       68.     Denied.
       69.     Denied.
        70.    Defendant lacks sufficient knowledge or information to admit or deny the
allegations contained in Paragraph 70 of the Complaint and denies them on that basis.
                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff consented to receiving
any alleged calls and/or Defendant had a good-faith basis to believe that Plaintiff consented to
such.

                                   Second Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver, estoppel,
and/or unclean hands.

                                   Third Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, by his failure to mitigate damages.

                                   Fourth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because he lacks standing.

                                    Fifth Affirmative Defense

        Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of limitations
for the causes of action asserted in the Complaint.

                                    Sixth Affirmative Defense

       Defendant established and implemented, with due care, reasonable practices and
procedures to effectively prevent violations of the Bankruptcy Code. Any purported violation of
the Code, which Defendant denies occurred, was unintentional and occurred despite procedures
reasonably adapted and maintained to avoid such violation.


4
  Plaintiff’s Complaint included two paragraphs labeled as 66. To avoid any confusion, Defendant
responded to the paragraphs as numbered in the Complaint.

                                                 5
                                                                                        303248244v1 3308
Case 1:18-cv-00674-WES-LDA Document 10 Filed 02/15/19 Page 6 of 6 PageID #: 43



                                  Seventh Affirmative Defense

      This Court lacks subject matter jurisdiction over Plaintiff’s claim and cause of action for
bankruptcy discharge violation.

                                      Reservation of Rights

       Defendant reserves all affirmative defenses under Rule 8(c) of the Federal Rules of Civil
Procedure and any other defenses at law or in equity that may now or in the future be available
based on discovery or other factual investigation concerning this case.

         WHEREFORE, Defendant requests judgment in its favor on each and every cause of

action asserted in the Complaint, an award of costs of suit, including attorneys’ fees, and any

such other and further relief the Court deems just and appropriate.

                                                       Respectfully submitted,

                                                       OCWEN LOAN SERVICING, LLC,

                                                       By Its Attorneys,


                                                       /s/ Samuel C. Bodurtha
                                                       Samuel C. Bodurtha, Bar No. 7075
                                                       HINSHAW & CULBERTSON LLP
                                                       56 Exchange Terrace
                                                       Suite 5
                                                       Providence, RI 02903
                                                       Telephone: (401) 751-0842
                                                       Facsimile: (401) 751-0072
                                                       sbodurtha@hinshawlaw.com

Dated:      February 15, 2019

                                CERTIFICATE OF SERVICE

        I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
February 15, 2019.

                                                     /s/ Samuel C. Bodurtha
                                                     Samuel C. Bodurtha



                                                 6
                                                                                      303248244v1 3308
